Citation Nr: 1723164	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-07 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for ischemic heart disease (coronary artery disease).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran failed to report for a Board videoconference hearing he requested, which was scheduled for May 2016.  As he did not request that the hearing be rescheduled or provide good cause for his failure to report for the hearing, the Board considers that request to be withdrawn.  38 C.F.R. § 20.704(d) (2016). 

The claim was remanded in May 2016 for additional development.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War era.

2.  The Veteran has coronary artery disease or ischemic heart disease, which is present to a compensable degree.


CONCLUSION OF LAW

The criteria for service connection for a cardiac disability, namely coronary artery disease, are met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e), 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has been diagnosed with ischemic heart disease and that service connection is warranted on a presumptive basis as a result of his service in the Republic of Vietnam (Vietnam).  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); 
38 C.F.R. § 3.303 (2016).

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm)) shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

As noted in the 2016 Board remand, there is conflicting evidence as to whether the Veteran has been diagnosed with a heart disability which qualifies for the purposes of presumptive service connection as ischemic heart disease under VA regulation 38 C.F.R. § 3.309 (e).  The evidence in favor of a finding of a current diagnosis at the time of the 2016 remand includes a May 2011 treatment record which lists ischemic heart disease as a current diagnosis related to treatment that day.  In addition, an October 2015 VA treatment record noted a history of ischemic coronary artery disease status post cardiac catheter, which was medically managed.  Nevertheless, the VA opinion evidence at that time stated that the Veteran had not been diagnosed with ischemic heart disease, although no additional explanation or rationale was provided.  The Board requested a VA examination and opinion to address the conflicting evidence.  
A November 2016 VA examination was provided, where the examiner, a nurse practitioner, simply provided the opinion that the Veteran has not been diagnosed with ischemic heart disease.  The examiner did not note or discuss the conflicting medical evidence regarding the VA treatment records documenting a diagnosis or any further explanation.  As such, the Board determined that the examination and opinion was clearly inadequate and requested an outside medical opinion from the Veterans Health Administration.  

In a June 2017 opinion, a VA Chief of Cardiology reviewed the medical evidence of record and found that the Veteran clearly has mild coronary artery disease, diagnosed on heart catherization on January 17, 2006.  The Board finds that this opinion clearly outweighs the other medical opinion evidence regarding whether the Veteran currently has coronary artery disease, given the expertise of the examiner and given the fact that the examiner is interpreting and explaining the diagnostic evidence rather than simply stating that another practitioner has not diagnosed the disability based on that diagnostic evidence.  

As the Veteran served in Vietnam and is presumed to have been exposed to herbicides, and as he has been diagnosed as having coronary artery disease, service connection for a cardiac disability, namely coronary artery disease is warranted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).


ORDER

Service connection for coronary artery disease is granted.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


